J-S35041-19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,            :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                   Appellee              :
                                         :
          v.                             :
                                         :
TYREEK CORBETT,                          :
                                         :
                   Appellant             :     No. 2040 EDA 2017

                     Appeal from the PCRA Order June 2, 2017
               in the Court of Common Pleas of Philadelphia County
               Criminal Division at No(s): CP-51-CR-1007721-1997

BEFORE:        OLSON, J., STABILE, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                   FILED: JANUARY 8, 2021

      Tyreek Corbett (Appellant) appeals from the June 2, 2017 order

dismissing his petition filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S. §§ 9541-9546. On September 10, 2019, we remanded

the case for the PCRA court to determine whether Appellant is entitled to

appointed counsel for this appeal. The court has appointed counsel, and

Appellant’s case is now ready for disposition. Upon review, we affirm.

      By way of background, in our September 10, 2019 memorandum, we

detailed the underlying facts and procedural history of this case.

      On November 17, 1996, Appellant and Anthony Baker fired
      numerous shots at James Ward, Cleveland Scott, Eric Woodson,
      and Leroy DeShield. Ward died as a result of the gunshot
      wounds. Scott identified Appellant as one of the shooters, and
      another eyewitness identified Appellant as being at the scene,
      standing over Ward’s body after the shooting.



*Retired Senior Judge assigned to the Superior Court.
J-S35041-19


           Following a jury trial, Appellant was convicted of first-
     degree murder, possessing an instrument of crime, and criminal
     conspiracy. Appellant was sentenced to life imprisonment for the
     murder conviction, followed by an aggregate term of
     incarceration of 8 to 16 years on the remaining convictions. On
     appeal, this Court affirmed Appellant’s judgment of sentence,
     and our Supreme Court denied his petition for allowance of
     appeal on November 1, 2000. Commonwealth v. Corbett, 761
     A.2d 1231 (Pa. Super. 2000) (unpublished memorandum),
     appeal denied, 764 A.2d 1064 (Pa. 2000).

            Appellant, through counsel, timely filed his first PCRA
     petition on October 24, 2001, and a supplemental amended
     petition on April 15, 2003. The PCRA court dismissed the petition
     without a hearing. On appeal, this Court affirmed that order, and
     our Supreme Court denied his petition for allowance of appeal.
     Commonwealth v. Corbett, 888 A.2d 3 (Pa. Super. 2005)
     (unpublished memorandum), appeal denied, 895 A.2d 1259 (Pa.
     2006).

            On July 25, 2014, Appellant, through privately-retained
     counsel, Alan Tauber, Esquire, filed the instant PCRA petition,
     claiming that his petition was timely filed pursuant to the newly-
     discovered facts exception to the PCRA’s time-bar. Specifically,
     Appellant claimed that he filed his petition within 60 days of
     learning of an alleged eyewitness, Vernon Oliver, who would
     testify that Appellant was not one of the shooters. Additionally,
     Appellant argued that he was entitled to relief based on this
     after-discovered evidence. PCRA Petition, 7/25/2014, at 2-4.
     Appellant subsequently filed an amended PCRA petition, adding
     another newly-discovered fact and after-discovered evidence
     claim regarding another eyewitness, Eric Butler. Amended PCRA
     Petition, 9/18/2014, at 3-5.

           The PCRA court held an evidentiary hearing on Appellant’s
     after-discovered evidence claims on March 9, 2017. Oliver and
     Butler testified at the hearing. On June 2, 2017, the PCRA court
     dismissed Appellant’s PCRA petition. This timely-filed pro se
     appeal followed.

           Although Appellant pro se filed a notice of appeal, the
     record indicated that Appellant was still represented by Attorney
     Tauber. Therefore, on August 11, 2017, this Court issued an
     order directing Attorney Tauber to show cause why he was not

                                   -2-
J-S35041-19


     counsel of record. Per Curiam Order, 8/11/2017. Attorney
     Tauber responded, notifying this Court that he advised Appellant
     of his appellate rights following the PCRA court’s dismissal of his
     PCRA petition. Additionally, Attorney Tauber advised Appellant
     that pursuant to their engagement agreement, he had been
     retained solely for purposes of litigating the PCRA petition. As
     such, relying on the terms of the engagement agreement,
     Appellant pro se filed the instant notice of appeal, and Attorney
     Tauber did not seek formally to withdraw as counsel before the
     PCRA court. Response, 8/28/2017. On October 2, 2017, Attorney
     Tauber filed a request for leave to withdraw as counsel with this
     Court, which this Court granted. Per Curiam Order, 10/23/2017.

Commonwealth       v.   Corbett,   221    A.3d   1241   (Pa.   Super.   2019)

(unpublished memorandum at 1-3) (footnote omitted).

     Prior to reaching the merits of Appellant’s appeal, we considered

whether Appellant was properly proceeding pro se.

     Although this was Appellant’s second PCRA petition, he may
     have had a rule-based right to counsel, as the PCRA court
     determined that an evidentiary hearing was required. However,
     because Appellant retained private counsel prior to filing his
     petition, the PCRA court did not determine whether Appellant
     was unable to afford or otherwise procure counsel, which would
     have entitled him to appointed counsel pursuant to Pa.R.Crim.P.
     904(D).

           Ordinarily, and despite any purported engagement
     agreement,     once   privately-retained   counsel    enters   an
     appearance, counsel is obligated to continue representation
     through direct appeal or until granted permission to withdraw.
     Pa.R.Crim.P. 120(A)(4), (B)(1). Attorney Tauber did not seek to
     withdraw until after Appellant pro se filed the instant notice of
     appeal and this Court directed Attorney Tauber to show cause as
     to why he was not counsel of record. Although this Court granted
     Attorney Tauber’s petition to withdraw, if Appellant is unable to
     afford or otherwise procure counsel, his rule-based right to
     counsel for his second PCRA petition remains in effect on appeal.
     See Pa.R.Crim.P. 904(D) and (F)(2).



                                    -3-
J-S35041-19

Id. (unpublished memorandum at 4-5). Accordingly, this Court remanded to

the PCRA court to determine whether Appellant was entitled to counsel for

this appeal and to file a supplemental opinion. The PCRA court appointed

counsel, and both Appellant and the PCRA court complied with Pa.R.A.P.

1925. Thus, we may now reach the merits of Appellant’s appeal.

      On appeal, Appellant argues that the PCRA court erred in failing to

conduct a proper assessment of the credibility of Oliver and Butler, and that

PCRA counsel rendered ineffective assistance by failing to request a proper

credibility assessment be conducted by the PCRA court. Appellant’s Brief at

10-11.1 We review this claim mindful of the following.

      Our review of a PCRA court’s decision is limited to examining
      whether the PCRA court’s findings of fact are supported by the
      record, and whether its conclusions of law are free from legal
      error. Our scope of review is limited to the findings of the PCRA
      court and the evidence of record, viewed in the light most
      favorable to the prevailing party at the PCRA court level. The
      PCRA court’s credibility determinations, when supported by the
      record, are binding on this Court. However, this Court applies
      a de novo standard of review to the PCRA court’s legal
      conclusions.

Commonwealth v. Johnson, 51 A.3d 237, 242-43 (Pa. Super. 2012) (en

banc) (citations, quotation marks, and brackets omitted).




1 Appellant also argues that trial counsel was ineffective for failing to request
the PCRA court conduct a proper credibility assessment. Appellant’s Brief at
10-11. Because the alleged deficiencies occurred during Appellant’s PCRA
proceedings, it defies logic for Appellant to argue that trial counsel rendered
ineffective assistance of counsel in this regard. Accordingly, we need not
consider this argument further.

                                      -4-
J-S35041-19


      In reviewing ineffective assistance of counsel claims, we
      presume counsel is effective. To overcome this presumption,
      a PCRA petitioner must show the underlying claim has arguable
      merit, counsel’s actions lacked any reasonable basis, and
      counsel’s actions prejudiced the petitioner. Prejudice means that,
      absent counsel’s conduct, there is a reasonable probability the
      outcome of the proceedings would have been different. A claim
      will be denied if the petitioner fails to meet any one of these
      prongs.

Commonwealth v. Brown, 235 A.3d 387, 391 (Pa. Super. 2020)

(quotation marks, citations, and brackets omitted). Finally,

      [t]o warrant relief, after-discovered evidence must meet a four-
      prong test: (1) the evidence could not have been obtained
      before the conclusion of the trial by reasonable diligence; (2) the
      evidence is not merely corroborative or cumulative; (3) the
      evidence will not be used solely for purposes of impeachment;
      and (4) the evidence is of such a nature and character that a
      different outcome is likely. At an evidentiary hearing, an
      appellant must show by a preponderance of the evidence that
      each of these factors has been met in order for a new trial to be
      warranted.

Commonwealth v. Rivera, 939 A.2d 355, 359 (Pa. Super. 2007) (citation

omitted).

      On appeal, Appellant argues that Oliver and Butler testified credibly,

and that “the PCRA court should have done a witness credibility assessment

of [Butler] and believed his testimony.” Appellant’s Brief at 11. In support

thereof, Appellant relies on Commonwealth v. Johnson, 966 A.2d 523

(Pa. 2009). Id. at 10. In Johnson, after reviewing an after-discovered

evidence claim based upon recantation testimony, our Supreme Court

remanded to the PCRA court and held that



                                     -5-
J-S35041-19


     the question for the PCRA court is not whether the jury in fact
     would have credited [Johnson’s] new evidence and his recast
     alibi evidence. Instead, the question is whether the nature and
     quality of the evidence is such that there is a reasonable
     probability that the jury would have credited it and rendered a
     more favorable verdict. That assessment must include a
     recognition of the impeachability of the witnesses, and not
     merely a viewing of their testimony in a most favorable light.
     Some witnesses may display a demeanor, or be subject to such
     strong impeachment … that the court is convinced that no
     reasonable jury would believe them. On the other hand, some
     witnesses may conduct themselves, or be of such repute, that
     the PCRA judge has substantial confidence that a jury would
     credit them.

966 A.2d at 542.

     Upon review, it is evident that the PCRA court conducted an

appropriate   credibility   assessment   for   both   witnesses,   and   that   its

determinations were supported by the record. Johnson, 51 A.3d at 242-43

(citation and quotation marks omitted) (“The PCRA court’s credibility

determinations, when supported by the record, are binding on this Court.”).

Following an evidentiary hearing, the PCRA court found that Oliver and

Butler were not credible. PCRA Supplemental Opinion, 12/13/2019, at 6. In

its supplemental opinion, the PCRA court detailed specifically why it found

their testimony incredible. See id. at 7-9. Because the PCRA court’s

determination that Oliver and Butler lacked credibility is supported by the

record, the PCRA court did not err in determining that Appellant’s proposed

after-discovered evidence, if presented to a jury, was not of such a nature

and quality “that there is a reasonable probability that the jury would have

credited it and rendered a more favorable verdict.” Johnson, 966 A.2d at

                                     -6-
J-S35041-19

542. As such, counsel cannot be deemed ineffective for failing to request a

credibility assessment. Accordingly, Appellant is not entitled to relief.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/8/21




                                      -7-